Name: Council Decision (CFSP) 2015/331 of 2 March 2015 extending the mandate of the European Union Special Representative in Afghanistan
 Type: Decision
 Subject Matter: international affairs;  EU institutions and European civil service;  Asia and Oceania
 Date Published: 2015-03-03

 3.3.2015 EN Official Journal of the European Union L 58/66 COUNCIL DECISION (CFSP) 2015/331 of 2 March 2015 extending the mandate of the European Union Special Representative in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and, in particular Article 33 and Article 31(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 July 2013, the Council adopted Decision 2013/393/CFSP (1) appointing Mr Franz-Michael SKJOLD MELLBIN as the European Union Special Representative (EUSR) in Afghanistan. The EUSR's mandate is to expire on 28 February 2015. (2) The mandate of the EUSR should be extended for a further period of eight months. (3) The EUSR will implement the mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative The mandate of Mr Franz-Michael SKJOLD MELLBIN as the EUSR in Afghanistan is extended until 31 October 2015. The Council may decide that the mandate of the EUSR be terminated earlier, based on an assessment by the Political and Security Committee (PSC) and a proposal from the High Representative of the Union for Foreign Affairs and Security Policy (HR). Article 2 Policy objectives The EUSR shall represent the Union and promote Union policy objectives in Afghanistan, in close coordination with Member States' representatives in Afghanistan. More specifically, the EUSR shall: (a) contribute to the implementation of the EU-Afghanistan Joint Declaration and the EU Strategy in Afghanistan 2014-16; (b) support the Union-Afghanistan political dialogue; (c) support the pivotal role played by the United Nations (UN) in Afghanistan with particular emphasis on contributing to better coordinated international assistance, thereby promoting the implementation of the Bonn, Chicago, Tokyo and London Conference CommuniquÃ ©s, as well as relevant UN Resolutions. Article 3 Mandate In order to fulfil the mandate, the EUSR shall, in close cooperation with Member States' representatives in Afghanistan: (a) promote the views of the Union on the political process and developments in Afghanistan; (b) maintain close contact with, and support the development of, relevant Afghan institutions, in particular the Government and the Parliament as well as the local authorities. Contact should also be maintained with other Afghan political groups and other relevant actors in Afghanistan, in particular relevant civil society actors; (c) maintain close contact with relevant international and regional stakeholders in Afghanistan, in particular the Special Representative of the Secretary-General of the UN and the Senior Civilian Representative of the North Atlantic Treaty Organisation (NATO) and other key partners and organisations; (d) advise on the progress achieved in meeting the objectives of the EU-Afghanistan Joint Declaration, of the EU Strategy in Afghanistan 2014-16 and of the of the Bonn, Chicago, Tokyo and London Conference CommuniquÃ ©s, in particular in the following areas: (i) civilian capacity building, especially at sub-national level; (ii) good governance and the establishment of institutions necessary for the existence of the rule of law, in particular an independent judiciary; (iii) electoral and constitutional reforms; (iv) security sector reforms, including the strengthening of judicial institutions and the rule of law, the national army and the police force, and in particular the development of the civilian police service; (v) promotion of growth, namely through agriculture and rural development; (vi) respect for Afghanistan's international human rights obligations, including respect for the rights of persons belonging to minorities and the rights of women and children; (vii) respect of democratic principles and the rule of law; (viii) fostering participation of women in public administration, civil society and, in accordance with UN Security Council Resolution 1325(2000), the peace process; (ix) respect for Afghanistan's international obligations, including cooperation in international efforts to combat terrorism, illicit drug trafficking, trafficking in human beings and proliferation of arms and weapons of mass destruction and related materials; (x) facilitation of humanitarian assistance and the orderly return of refugees and internally displaced persons; and (xi) enhancing the effectiveness of Union presence and activities in Afghanistan and contributing to the formulation of the regular implementation reports on the EU Strategy in Afghanistan 2014-16, as requested by the Council; (e) actively participate in local coordination fora such as the Joint Coordination and Monitoring Board, while keeping non-participating Member States fully informed of decisions taken at these levels; (f) advise on the participation and the positions of the Union in international conferences with regard to Afghanistan; (g) take an active role in promoting regional cooperation through relevant initiatives including the Istanbul Process and the Regional Economic Conference on Afghanistan (RECCA); (h) contribute to the implementation of the Union's human rights policy and the EU Guidelines on Human Rights, in particular with regard to women and children in conflict-affected areas, especially by monitoring and addressing developments in this regard; (i) provide, as appropriate, support to an inclusive and Afghan-led peace process leading to a political settlement consistent with the red lines agreed at the Bonn Conference. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate, acting under the authority of the HR. 2. The PSC shall maintain a privileged link with the EUSR and shall be the EUSR's primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. 3. The EUSR shall work in close coordination with the European External Action Service (EEAS) and the relevant departments thereof. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 March 2015 to 31 October 2015 shall be EUR 3 975 000. 2. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of the EUSR's mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting a team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall promptly and regularly inform the Council and the Commission of the composition of the team. 2. Member States, institutions of the Union and the EEAS may propose the secondment of personnel to work with the EUSR. The salary of such seconded personnel shall be covered by the Member State, the institution of the Union concerned or the EEAS, respectively. Experts seconded by Member States to the institutions of the Union or the EEAS may also be posted to work with the EUSR. Internationally contracted personnel shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State, the sending institution of the Union or the EEAS and shall carry out their duties and act in the interest of the mandate of the EUSR. Article 7 Privileges and immunities of the EUSR and the staff of the EUSR The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the mission of the EUSR and the members of the EUSR's staff shall be agreed with the host country, as appropriate. Member States and the EEAS shall grant all necessary support to such effect. Article 8 Security of EU classified information The EUSR and the members of his team shall respect the security principles and minimum standards established by Council Decision 2013/488/EU (2). Article 9 Access to information and logistical support 1. Member States, the Commission and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegations and/or Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Union's policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in conformity with the EUSR's mandate and the security situation in the geographical area of responsibility, for the security of all personnel under the EUSR's direct authority, in particular by: (a) establishing a specific security plan based on guidance from the EEAS, including specific physical, organisational and procedural security measures, governing management of the secure movement of personnel to, and within, the geographic area, as well as management of security incidents and an office contingency and evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high-risk insurance as required by the conditions in the geographic area; (c) ensuring that all members of the EUSR's team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the geographic area, based on the risk ratings assigned to that area; (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the Council, the HR and the Commission with written reports on their implementation and on other security issues within the framework of the progress and mandate implementation reports. Article 11 Reporting The EUSR shall regularly provide the HR and the PSC with reports. The EUSR shall also report to Council working parties as necessary. Regular reports shall be circulated through the COREU network. The EUSR may provide the Foreign Affairs Council with reports. In accordance with Article 36 of the Treaty, the EUSR may be involved in briefing the European Parliament. Article 12 Coordination 1. The EUSR shall contribute to the unity, consistency and effectiveness of the Union's action and shall help ensure that all Union instruments and Member States' actions are engaged consistently, to attain the Union's policy objectives. The activities of the EUSR shall be coordinated with those of the Commission, as well as with the Union's delegation in Pakistan. The EUSR shall provide Member States' missions and Union delegations with regular briefings. 2. In the field, close liaison shall be maintained with the Member States' Heads of missions and Heads of the Union delegations. They shall make every effort to assist the EUSR in the implementation of the mandate. The EUSR shall provide the Head of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) with local political guidance. The EUSR and the Civilian Operation Commander shall consult each other as required. The EUSR shall also liaise with other international and regional actors in the field. Article 13 Assistance in relation to claims The EUSR and his staff shall assist in providing elements to respond to any claims and obligations arising from the mandates of the previous EUSRs in Afghanistan, and shall provide administrative assistance and access to relevant files for such purposes. Article 14 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the Council, the HR and the Commission with a comprehensive mandate implementation report by the end of August 2015. Article 15 Entry into force This Decision shall enter into force on the date of its adoption. It shall apply from 1 March 2015. Done at Brussels, 2 March 2015. For the Council The President D. REIZNIECE-OZOLA (1) Council Decision 2013/393/CFSP of 22 July 2013 amending Decision 2013/382/CFSP extending the mandate of the European Union Special Representative in Afghanistan (OJ L 198, 23.7.2013, p. 47). (2) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1).